UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 21, 2009 Prudential Bancorp, Inc. of Pennsylvania (Exact name of registrant as specified in its charter) Pennsylvania 000-51214 68-0593604 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 1834 Oregon Avenue, Philadelphia, Pennsylvania 19145 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (215) 755-1500 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.01Changesin Registrant’s Certifying Accountant. (a)On May 21, 2009 (the “Notice Date”), the Audit Committee of the Board of Directors of Prudential Bancorp, Inc. of Pennsylvania (the “Company”) notified Deloitte & Touche LLP (“Deloitte”) that it has been dismissed as the Company’s independent registered public accounting firm, effective immediately.The dismissal of Deloitte was effected by the Audit Committee. Deloitte performed audits of the Company’s consolidated financial statements for the years ended September 30, 2008 and 2007. Deloitte’s reports did not contain an adverse opinion or a disclaimer of opinion and were not qualified or modified as to uncertainty, audit scope, or accounting principles. During the two years ended September 30, 2008, and from September 30, 2008 through the Notice Date, there have been no disagreements between the Company and Deloitte on any matter of accounting principles or practice, financial statement disclosure, or auditing scope or procedure, which disagreements would have caused Deloitte to make reference to the subject matter of such disagreements in connection with its report.None of the “reportable events” described in Item 304(a)(1)(v) of Regulation S-K promulgated by the Securities and Exchange Commission (the “SEC”) pursuant to the Securities Exchange Act of 1934 have occurred during the two years ended September 30, 2008, or through the Notice Date. The Company provided Deloitte with a copy of the foregoing disclosures and requested that it furnish a letter addressed to the SEC, stating whether it agrees with the statements made by the Company set forth above, and if not, stating the respects in which it does not agree. Attached as Exhibit 16 to this Report is Deloitte’s response letter. (b)On the Notice Date, the Audit Committee notified S.R. Snodgrass, A.C. (“Snodgrass”) that it has been engaged to serve as the Company’s independent registered public accounting firm. The appointment of Snodgrass was effected by the Audit Committee. Except as set forth below, during the two years ended September 30, 2008 and from September 30, 2008 through the engagement of Snodgrass as the Company’s independent registered public accounting firm, neither the Company nor anyone on its behalf has consulted Snodgrass with respect to the application of accounting principles to a specified transaction, either completed or proposed, the type of audit opinion that might be rendered on the financial statements, or any matter that was either the subject of a disagreement with Deloitte on accounting principles or practices, financial statement disclosure or auditing scope or procedures, which, if not resolved to the satisfaction of Deloitte, would have caused
